DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is dependent on claim 7 which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 6-7 recites “the network selector device” which lacks antecedent basis. If it refers to a “network selector” in claim 1 line 2, it should be changed to “the network selector”.
In claim 1 line 16 recites “the Number Portability Administration Center” which lacks antecedent basis.
In claim 5 lines 5-6 recites “the first network” which lacks antecedent basis.
In claim 5 line 6 recites “the second network” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2004/0196858 A1, hereinafter “Tsai”).
Regarding claims 1 and 5, Tsai discloses a system to set up a communication call (see Figure 1, para. 0070) the system comprising: a network selector to receive a call request for a destination device having a call number, the call number corresponding to a first location routing number associated with a first network stored in a location routing number memory database for the destination device (see para.0131-0156, routing database); a communication activity detector to generate an activation control for the network selector device based on a comparison of a communication activity indication from the first network to one or more communication activity controls for the first network (see para. 0039-0041, communication activity detection is monitoring the traffic conditions on the link to select the appropriate route or network; para. 0080, NPAC database provides live feed; para. 0111-0130, quality service metrics, congestion etc. are communication activity indications; see Figure 5, item 5.11, para. 0105, obtain real time route performance metrics), wherein the network selector is configured to: select a second network based on the activation control from one or more networks (see para. 0111-0130, route and network selection criteria), and send a routing control to a location routing number control memory structure (see para. 0147-0157), the routing control comprising instructions to alter the first location routing number associated with the first network to a second location routing number stored in the Number Portability Administration Center (NPAC) database in correspondence with the call number of the destination device, the second location routing number to communicate with the destination device based on the call number, 
Regarding claim 2, Tsai discloses wherein the communication activity detector is to: receive information indicative of a communication activity based on the call number of the destination device (see para. 0039-0041, communication activity detection is monitoring the traffic conditions on the link to select the appropriate route or network; para. 0080, NPAC database provides live feed; para. 0111-0130, quality service metrics, congestion etc. are communication activity indications; see Figure 5, item 5.11, para. 0105, obtain real time route performance metrics); and determine the communication activity indication corresponding to the communication activity information (see para. 0039-0041, communication activity detection is monitoring the traffic conditions on the link to select the appropriate route or network; para. 0080, NPAC database provides live feed; para. 0111-0130, quality service metrics, congestion etc. are communication activity indications; see Figure 5, item 5.11, para. 0105, obtain real time route performance metrics),
Regarding claim 3, Tsai discloses wherein the one or more communication activity controls is based on at least one of a communication speed of the second network, a first latency of the second network, current activity of the second network (see para. 0284, dynamic measures includes latency).
Regarding claim 4, Tsai discloses wherein the one or more communication activity controls is based on at least one of: a pre-determined or dynamically-determined 
Regarding claim 6, Tsai discloses wherein the control signal includes network switch control information from a user interface, the network switch control information indicating that the selector is to change the first location routing information to the second location routing information for the destination device (see Figure 13, item 13.11, para. 0157-0158, GUI).
Regarding claim 9, Tsai discloses wherein the information includes at least one of: information regarding a communication speed, information regarding latency, information regarding activity of the first location routing network, and information regarding activity of the second location routing network (see figure 5, para. 0105, obtain real time performance metrics; para. 0123, 0199, 0205, 0284, dynamic measures, availability, capacity, latency and traffic conditions).
Regarding claim 10, Tsai discloses wherein the identification information includes a phone number of the destination device (see para. 0101, 0217, destination phone number).
Regarding claim 11, Tsai discloses wherein the identification information includes a network address of the destination device (see para. 0009, 0101, carrier network ID)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sharma (US 2016/0127539 A1).
Regarding claim 8, Tsai discloses all the subject matter but fails to mention wherein the controller is to: compare the communication activity indication information to one or more predetermined thresholds and wherein the selector is to change the first location routing information to the second location routing information based on a result of the comparison. However, Sharma from a similar field of endeavor discloses wherein the controller is to: compare the communication activity indication information to one or more predetermined thresholds and wherein the selector is to change the first location routing information to the second location routing information based on a result of the comparison (see para. 0078-0082, call routing based on congestion threshold to plurality of carriers). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Sharma routing scheme into Tsai routing selection scheme. The method can be implemented in a communication device. The motivation of doing this is to switch calls based on congestion threshold (see para. 0078).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463